Citation Nr: 0737808	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-27 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1953 to October 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The appellant and her daughter 
presented testimony before the undersigned Acting Veterans 
Law Judge at the RO in July 2006.  In November 2006, the 
Board remanded this matter to the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's hypertension was incurred in service, and it 
played a role in the development of his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1310, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.312 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.312 (2007).  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2007).  
A contributory cause of death must be causally connected to 
the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2007).  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2006); 38 C.F.R. § 3.312 
(2007).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hypertension is defined 
as diastolic blood pressure that is predominantly 90 
millimeters (mm.) or greater, or systolic blood pressure that 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  To support a diagnosis of 
hypertension, the blood pressure readings must be taken two 
or more times on at least three different days.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101(Note 1) (2007).

The veteran died on March [redacted], 2004.  The emergency room 
records indicate a diagnosis of acute cardiopulmonary arrest.  
See March 2004 Gateway Medical Center records.  The death 
certificate lists the cause of death as cardiac arrythmia 
with an underlying cause of natural causes.  

Service medical records report blood pressure readings of 
154/90 in January 1962, 126/96 in August 1962, and 140/98 in 
November 1962.  Although a subsequent blood pressure reading 
in March 1964 was "normal" (110/70), upon review of the 
record, a private cardiologist opined that the in-service 
readings were suggestive of hypertension and a VA physician 
opined that it was at least as likely as not that the 
veteran's hypertension began in service.  See March 2004 
Madaelil statement; November 2006 VA opinion.  These opinions 
were based on the abnormal in-service readings and the 
veteran's post-service cardiovascular history, which included 
a coronary artery bypass graft in 1985.  The VA physician 
added that it was hard to say whether the in-service elevated 
readings were indicative of permanent or episodic 
hypertension, but, in his opinion, even if the veteran had 
episodic hypertension in service, the episodic hypertension 
later became permanent hypertension, so it was still at least 
as likely as not that the veteran's hypertension was incurred 
in service.  

Post-service records indicate diagnoses of left ventricular 
dysfunction, mitral regurgitation, hypertension, and coronary 
artery disease, with a history of a coronary artery bypass 
graft in 1985.  Upon review of the evidence of record, a VA 
physician stated that the veteran's cardiac arrest was due to 
coronary artery disease and noted that hypertension is an 
established risk factor for coronary artery disease.  See 
November 2006 VA opinion.  See also March 2004 Madaelil 
statement (hypertension is a risk factor for coronary artery 
disease).  

It is unclear from the record just how much of a role the 
veteran's hypertension played in the veteran's death, namely 
whether it substantially or materially contributed to the 
veteran's death.  The record is clear, however, that 
hypertension is an established risk factor for coronary 
artery disease, which caused the veteran's cardiac arrest.  
In light of the medical evidence of record, the Board finds 
that the preponderance of the evidence is not against the 
claim.  In such a case, the benefit of the doubt goes to the 
appellant; consequently, service connection for the veteran's 
cause of death is granted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for the veteran's cause of death is 
granted.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


